Matter of Grayson R.V. (Jessica D.--David P.) (2021 NY Slip Op 07386)





Matter of Grayson R.V. (Jessica D.--David P.)


2021 NY Slip Op 07386


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, BANNISTER, AND DEJOSEPH, JJ.


909 CAF 20-00618

[*1]IN THE MATTER OF GRAYSON R.. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA D., RAYMOND J., KIMBERLY K., RESPONDENTS-APPELLANTS, AND DAVID P., RESPONDENT. (APPEAL NO. 1.) 


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT JESSICA D.
DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT RAYMOND J.
DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT KIMBERLY K.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MICHELLE MONCHER OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeals from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered March 13, 2020 in a proceeding pursuant to Family Court Act article 10. The order, among other things, determined that the subject child had been abused by respondents Jessica D., Raymond J., and Kimberly K. 
It is hereby ORDERED that said appeals are unanimously dismissed without costs.
Same memorandum as in Matter of Grayson R.V. (Jessica D.) ([appeal No. 2] — AD3d — [Dec. 23, 2021] [4th Dept 2021]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court